PER CURIAM:
Stephanie Hagerman seeks review of the magistrate judge’s * order affirming the Commissioner’s denial of Social Security Supplemental Income (“SSI”) benefits pursuant to 20 C.F.R. § 416.920(f) (2003). Our review of the record discloses that the *119Commissioner’s decision is based upon substantial evidence and is without reversible error. In addition, we note that new evidence submitted on appeal need not be considered because it fails to meet the requirements set forth in Borders v. Heckler, 111 F.2d 954, 955 (4th Cir.1985). Accordingly, we affirm the magistrate judge’s order. Hagerman v. Barnhart, No. CA-02-956-1 (S.D.W.Va. Sept. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).